NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID R. SMITH,                                 No. 18-15132

                Plaintiff-Appellant,            D.C. No. 5:16-cv-02376-EJD

 v.
                                                MEMORANDUM*
COUNTY OF SANTA CRUZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      David R. Smith appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising from a special assessment lien. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of res judicata. Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1022, 1025 (9th Cir. 2005). We affirm.

       The district court properly dismissed Smith’s action as barred by the

doctrine of res judicata because Smith’s claims could have been raised in a prior

state court action that involved the same primary rights and parties, and resulted in

a final judgment on the merits. See Adam Bros. Farming, Inc. v. County of Santa

Barbara, 604 F.3d 1142, 1148-49 (9th Cir. 2010) (setting forth elements of res

judicata under California law); Fed’n of Hillside & Canyon Ass’ns v. City of Los

Angeles, 24 Cal. Rptr. 3d 543, 557 (Ct. App. 2004) (“Res judicata bars the

litigation not only of issues that were actually litigated but also issues that could

have been litigated.”).

       The district court did not abuse its discretion by denying Smith leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile).

       AFFIRMED.




                                           2                                     18-15132